Citation Nr: 0805716	
Decision Date: 02/20/08    Archive Date: 03/03/08

DOCKET NO.  06-16 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her brother




INTRODUCTION

The veteran had active duty service from December 1968 to 
December 1970, and from August 1990 to September 1991.  He 
died on September 27, 2003.  The appellant (also referred to 
as "claimant") is his surviving spouse. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma  

The appellant appeared and testified at a personal hearing in 
November 2007 before the undersigned Acting Veterans Law 
Judge sitting in Muskogee, Oklahoma.  A transcript of the 
hearing has been made and added to the record.


FINDINGS OF FACT

1.  The veteran died in September 2003; the Certificate of 
Death lists the immediate cause of death as possible acute 
coronary insufficiency, with no underlying causes or other 
significant conditions contributing to death.  

2.  At the time of the veteran's death, service connection 
had been established for gastric ulcer, rated as 10 percent 
disabling.   

3.  The weight of the competent medical evidence demonstrates 
that the veteran's death was not substantially or materially 
caused by either period of active service.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 
2000, the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was satisfied by way of letters sent 
to the appellant in February and April 2004 that fully 
addressed all four notice elements.  The letters informed the 
appellant of what evidence was required to substantiate the 
claim, and of the appellant's and VA's respective duties for 
obtaining evidence, and asked the appellant to notify VA of 
any evidence that she though would support her claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, in a November 2007 letter, the appellant was 
provided with notice of the type of evidence necessary to 
establish an effective date, if service connection for the 
cause of the veteran's death were granted on appeal.  
Although the November 2007 letter notice was not followed by 
a readjudication of the claim, because the claim is being 
denied in this Board decision, no effective date will be 
assigned.  Thus, the Board finds that there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess.  The appellant has not alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown. 

VA has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting an appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case all necessary development has 
been accomplished.  The evidence of record includes the death 
certificate, private medical records, including records of 
hospitalization, VA treatment records, service personnel 
records, the appellant's statements, and the appellant's and 
her brothers' personal hearing testimony.  At the personal 
hearing in October 2007, the appellant was provided an 
opportunity to set forth her contentions.   The record does 
not otherwise indicate that any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  For these reasons, the Board finds that VA has 
fulfilled the duty to notify and assist, so that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for the Cause of Death
 
Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service incurrence will be presumed for 
cardiovascular disease, including hypertension, if manifest 
to a compensable degree within one year after active service.  
Service incurrence will be presumed for tuberculosis, if 
manifest to a compensable degree within three years after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection was manifest to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).  

In this case, the veteran died in September 2003 at the age 
of 58.  The Certificate of Death lists the immediate cause of 
death as possible acute coronary insufficiency, with no 
underlying causes or other significant conditions listed as 
contributing to death.  

The appellant contends generally that service connection is 
warranted for the cause of the veteran's death.  In writing 
and in personal hearing testimony in October 2007, the 
appellant indicated that the cause or contributing factors in 
the veteran's death were the veteran's ischemic heart 
disease, which she contends was present during the veteran's 
active duty service; a respiratory disorder, which she 
contends began in 1992 after service during Desert Storm, and 
was an indication of a cardiovascular problem at that time; 
and the veteran's service-connected ulcer disease.

The appellant's brother testified in October 2007 that after 
service in 1992 the veteran told him that his breathing 
problems began during service in the Persian Gulf; that the 
veteran did not mention angina, but he read it in medical 
records; and the veteran was too busy to get treated for 
angina.  

At the time of the veteran's death, service connection had 
been established for gastric ulcer, which was rated as 10 
percent disabling.  The veteran's service medical records are 
negative for evidence of cardiovascular complaints or 
disability.  

VA outpatient treatment records show that in October 1995 the 
veteran was treated for complaints of abdominal cramping and 
stinging in the chest, diagnosed as probably gastroenteritis; 
in March 1998 the veteran was treated with inhalational 
therapy; and atypical chest pains in July 1998, which was 
determined to be a symptoms of gastroesophageal reflux rather 
that cardiovascular disease; and subsequent complaints of 
burning chest pains that were determined to be related to 
ulcer disease.  VA outpatient treatment records also show 
that in March 2002 the veteran reported an 11 year history of 
chest pains that had been diagnosed as ulcer; a history of 
cardiac problems; complaints of occasional heartburn and 
indigestion due to gastric ulcers; complaints and treatment 
for upper respiratory infection with wheezing; and in 2002 
and 2003 was diagnosed and treated for ischemic heart 
disease.  

Midwest City Hospital reports reflect that the veteran died 
in September 2003 due to acute cardiopulmonary arrest.  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  At the time of the veteran's death, 
service connection had been established for gastric ulcer, 
but service medical records show no cardiovascular complaints 
or disability.  The medical evidence also does not show 
cardiovascular disease within one year of service separation.  
38 C.F.R. §§ 3.307, 3.309. 

On the medical question of relationship of the veteran's 
coronary insufficiency or cardiovascular disease to service, 
the competent medical evidence of record does not relate a 
cardiovascular disorder to his active duty service.  The 
competent medical evidence also does not relate any 
respiratory disorder to service.  In addition, the competent 
medical evidence does not show that the veteran's service-
connected ulcer caused or contributed substantially or 
materially to the cause of the veteran's death by coronary 
insufficiency.  The weight of the competent medical evidence 
of record demonstrates that the diagnosed cause of the 
veteran's death was coronary insufficiency, which has not 
been related to any injury or disease during either period of 
active duty service.  

On the medical question of relationship of the veteran's 
cardiovascular or respiratory disorder to service, the 
appellant and her brother are competent to testify as to any 
symptoms they observed the veteran experience at any time, or 
that the veteran described to them; however, as a lay person, 
neither the appellant nor her brother are shown to possess 
the medical training and expertise necessary to render a 
medical opinion.  For this reason, any assertions by the 
appellant that the veteran's cardiovascular or lung diseases 
or death were related to his active military service, or that 
the veteran had a respiratory disorder that was related to 
either period of service or to a cardiovascular disorder, or 
that ulcer disease contributed substantially or materially to 
cause the veteran's death, and do not constitute medical 
evidence of a nexus between the cause of the veteran's death 
and any injury or disease during either period of active duty 
service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  



For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


